Citation Nr: 1626702	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-35 920	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos and/or environmental exposures during service in Southwest Asia.

2.  Entitlement to service connection for a disability manifested by blackout episodes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2008, to include service in Southwest Asia (SWA) from March 2002 to August 2002, from February 2003 to November 2003, and from January 2006 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in part, denied the Veteran's claims of service connection for a respiratory disability and a disability manifested by blackout episodes.  Jurisdiction over the appeal currently resides with the RO in Nashville, Tennessee.

In August 2011, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a hearing.  In July 2012, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

In April 2014, the Board remanded the issues on appeal to the AOJ for further development.  After completion of the requested actions, the AOJ issued a July 2015 supplemental statement of the case (SSOC), continuing the previous denials of the Veteran's claims of service connection for a respiratory disability and a disability manifested by blackout episodes.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a current respiratory disability that is related to active service.  More specifically, he has indicated that his respiratory disability first manifested in 2002 and may be related to asbestos and/or other environmental exposures during deployments in SWA.  See July 2012 Board Hearing Transcript (Transcript), pp. 6, 11.  The Veteran also asserts that he has a current disability manifested by blackout episodes that is related to active service.  In this regard, he has contended that he started to experience blackout episodes in 1994 following physical training.  See Transcript at pp. 8, 14.

In connection with the Veteran's claims, he was afforded a VA general medical examination in June 2008, in which the examiner concluded that there was no diagnosis for his respiratory problems and blackout episodes because there was no pathology to render a diagnosis.  Although the Board previously noted that the Veteran's respiratory and blackout issues were addressed in the June 2008 VA examination, the Board also noted that the Veteran reported having ongoing respiratory problems and blackout episodes and being exposed to asbestos and sulfur during his service in SWA at the July 2012 Board hearing.  Additionally, in regard to the Veteran's claim for a respiratory disability, the Board noted that the service treatment records (STRs) showed that the Veteran was treated for dyspnea in March 2007.  Concerning the Veteran's claim for a disability manifested by blackout episodes, the Board noted that STRs showed treatment for a pre-syncopal episode in July 1999 possibly related to a motor vehicle accident and systolic hypertension in January 1994 (although a review of the STRs shows such treatment in May 1994); and that VA treatment records dated in July 2009 noted possible hypertension.  

Therefore, in August 2014, in accordance with the Board's April 2014 remand directives, the Veteran was afforded VA examinations to determine: (1) whether the Veteran had a current diagnosis of a respiratory disability and, if so, whether it was related to military service; and (2) whether the Veteran had a current diagnosis of a disability manifested by blackout episodes and, if so, whether it was related to military service.

A.  Respiratory Disorder

In the August 2014 respiratory examination, the examiner diagnosed the Veteran with restrictive lung disease.  In the examination report, he also noted "[a]sbetos exposure" underneath this diagnosis.  However, the examiner recorded "no" following "[d]oes the Veteran have any of the following pulmonary conditions."  (No pulmonary conditions were listed in connection with this question.)  In addition, the examiner noted that chest X-ray performed at the examination revealed no active lung disease.  But, the examiner indicated that pulmonary function testing (PFT) was performed and remarked that "[t]he PFTs show mild restrictive lung disease."

In July 2015, the same examiner provided the following opinion: "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner reasoned that there was no clear diagnosis of a chronic pulmonary condition in the STRs.  The examiner also stated that "it is speculative as to whether there is a direct link between his current mild obstructive lung disease and asbestos or other environmental exposure in the service."

In November 2015, in connection with other claims not currently on appeal, the Veteran was afforded a VA Persian Gulf examination.  At that examination, the Veteran, in relevant part, reported exposure to the following: smoke from oil fires; smoke/fumes from tent heaters; passive cigarette smoke; diesel/petrochemical fumes; burning trash/feces; other paint/solvents/petrochemical substances; and personal pesticide use.  The Veteran's complaints included dyspnea with moderate exertion.  Of the complaints reported by the Veteran, respiratory symptoms were concluded to be an undiagnosed illness.  

Based on the foregoing, the Board finds that the August 2014 VA examination and July 2015 medical opinion are inadequate to determine the Veteran's claim for a respiratory disability.  Critically, regarding the August 2014 examination, it is unclear if the Veteran has a current respiratory disability, considering the conflicting statements and notations in the June 2008 examination report and the conflicting findings found in the November 2015 Persian Gulf examination.  

Moreover, with regard to the July 2015 opinion, it appears that in formulating his opinion, the examiner relied primarily on the lack of documented diagnosis of a chronic pulmonary condition in service and did not take into account the Veteran's lay statements of ongoing respiratory problems and asbestos and other environmental exposures during his service in SWA.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records to provide negative opinion); 38 C.F.R. § 3.303(d) (service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service).  In addition, it is unclear if the examiner is also stating that he is unable to provide an opinion as to the relationship between the claimed respiratory condition and asbestos or other environmental exposures during service without resorting to speculation or whether he is conclusively opining that the Veteran's claimed respiratory condition is not so related.  In either case, the examiner provided no rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Further, it does not appear as though the examiner considered whether the Veteran's respiratory symptoms were suggestive of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).

Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine the nature and etiology of any respiratory disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  

Furthermore, VA has specified procedures in claims involving asbestos exposure.  VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 9. 

Here, the RO contacted the Veteran via letters dated in December 2011 and January 2012 to clarify the his claim concerning asbestos exposure and enclosed a VA Form 21-4138, Statement in Support of Claim.  The Veteran did not provide a response.  Nonetheless, on remand, the Veteran should be given another opportunity to provide additional information concerning his claimed asbestos exposure and, if appropriate, additional development must be accomplished on remand.

B.  Disability Manifested by Blackout Episodes

In August 2014, the Veteran was afforded hypertension and narcolepsy examinations.  The examiner diagnosed the Veteran with hypertension.  In the hypertension VA examination report, the examiner mentioned the Veteran's reports of blackout spells in service and current "sleepiness and falling asleep during the daytime," but did not discuss whether such symptoms were related to the hypertension noted in service.  In addition, it is unclear whether the examiner diagnosed the Veteran with narcolepsy.  Specifically, the examiner endorsed the Veteran having or having had been diagnosed with narcolepsy.  However, he provided a diagnosis of "[b]lackouts."  The examiner indicated that imaging studies or diagnostic procedures had been performed.  However, such studies and procedures were not identified or explained in the examination report.  The examiner noted that the Veteran "notices that when he turns his neck it may bring the episodes on" and that he had a diagnosis of cervical degenerative disc disease in the past.

In July 2015, the same examiner provided the following opinion: "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner reasoned that the STRs did not provide a coherent picture of ongoing hypertension and that the pre-syncopal episode in service was an isolated incident for which there is no specific diagnosis or etiology.  The examiner also reasoned that the Veteran had no ongoing treatment for his reported condition.  The examiner also stated that there was no diagnosis or treatment of hypertension in service and that no diagnosis or treatment had been made since separating from service.  Moreover, the Veteran stated that "[i]t is a matter of speculation as to the etiology of the 'blackout' spells."

Based on the foregoing, the Board finds that the August 2014 VA examination and July 2015 medical opinion are inadequate to determine the Veteran's claim for a disability manifested by blackout episodes.  Critically, regarding the August 2014 examination, it is unclear if the Veteran has a current disability manifested by blackout episodes, as it is ambiguous as to whether the Veteran has a related diagnosis of narcolepsy or hypertension and whether the diagnosis of "blackouts" relates only to the Veteran's reported symptoms or to an a clinical disability.  

Moreover, with regard to the July 2015 opinion, the examiner's rationale was unclear and ambiguous, as it contained conflicting statements with the August 2014 examination.  In particular, the examiner stated that there was no diagnosis or treatment of hypertension in service and that there was no diagnosis or treatment of hypertension following service.  However, to the contrary, he indicated otherwise in the August 2014 examination and the treatment records (STRs and VA treatment records) show that the Veteran was diagnosed with systolic hypertension in May 1994 and possible hypertension in July 2009.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In addition, in stating that the pre-syncopal episode in July 1999 was an isolated incident for which there was no specific diagnosis or etiology, it appears that the examiner did not take into consideration the Veteran's lay statements regarding ongoing blackout episodes and the July 1999 notation that the pre-syncopal episode was possibly related to a motor vehicle accident.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  Also, it is unclear if the examiner is conclusively opining that the Veteran's blackout episodes are not related to service, as he also stated that the etiology of the Veteran's blackout spells would be a matter of speculation.  See Jones, supra; Nieves-Rodriguez, supra.

Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine the nature and etiology of any disability manifested by blackout episodes.  See Barr, supra; 38 C.F.R. § 4.2.  

Furthermore, during the August 2014 examination, the issue of secondary service connection was raised, as the Veteran alleged that his blackout episodes were induced by the turning of his neck and the Veteran is currently service-connected for a lumbar spine disability.  Therefore, an opinion should be sought as to secondary service connection.  Given the Veteran's contention, he should be advised of the evidentiary requirements for secondary service connection on remand.

Prior to scheduling examination(s), any outstanding medical records should be obtained. The record contains VA treatment notes through January 2012.  Thus, any treatment notes since that time should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran and his representative of the information and evidence needed to substantiate the claim for secondary service connection.

2.  Follow all appropriate steps to determine the Veteran's exposure to asbestos during his active service.  If necessary, contact the JSRRC to determine whether the Veteran could have been exposed to asbestos during his service.

3.  Obtain all outstanding VA medical records from January 2012 to the present.  All records or responses received should be associated with the claims file.

4.  Then, schedule the Veteran for a VA examination by another appropriate examiner in connection with his claim of service connection for a respiratory disability.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.  After considering the pertinent information in the record in its entirety, the examiner should provide an opinion on the nature and etiology of the Veteran's claimed condition, specifically addressing the following questions:

a) Identify all respiratory disabilities present since the filing of the claim in May 2008, even if the disorder subsequently resolved.

b) For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such had its onset in, or is otherwise related to, the Veteran's service, to include as a result of asbestos and/or environmental exposures during service in SWA.

c) If the Veteran's respiratory symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has/had objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Additionally, if the Veteran's respiratory symptoms cannot be ascribed to any known clinical diagnosis, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory symptoms represent a "medically unexplained chronic multisymptom illness" as defined in 38 C.F.R. § 3.317.

In addressing the above questions, the examiner should consider all pertinent assessments, treatments, and lay statements, to include the March 2007 STR noting the Veteran's complaints of dyspnea and his lay statements regarding the onset and continuity of symptomatology of his respiratory symptoms. 
   
The examiner is also requested to reconcile his or her findings with the June 2008 VA examination, August 2014 VA examination, and July 2015 VA opinions already of record.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

5.  Schedule the Veteran for a VA examination by another appropriate examiner in connection with his claim of service connection for a disability manifested by blackout episodes.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.  After considering the pertinent information in the record in its entirety, the examiner should provide an opinion on the nature and etiology of the Veteran's claimed condition, specifically addressing the following questions:

a) Identify all disabilities manifested by blackout episodes present since the filing of the claim in May 2008, even if the disorder subsequently resolved.

b) For each diagnosed disability, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to, the Veteran's service, to include as a result of hypertension during service or within the first post-service year.

c) For each diagnosed disability, is it at least as likely as not (50 percent or greater probability) that such disability was caused by the Veteran's service-connected lumbar spine disability?

d) For each diagnosed disability, is it at least as likely as not (50 percent or greater probability) that such diagnosed disability was aggravated (chronically worsened beyond the normal progress of the disease) by his service-connected lumbar spine disability?  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above questions, the examiner should consider all pertinent assessments, treatments, and lay statements (to include the service and treatment records noting a pre-syncopal episode in July 1999, systolic hypertension in May 1994, and possible hypertension in July 2009; and the Veteran's lay statements regarding the onset and continuity of symptomatology of his blackout episodes). 

The examiner is also requested to reconcile his or her findings with the June 2008 VA examination, August 2014 VA examination, and July 2015 VA opinions already of record.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


